 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made by and between QUOVADX,
INC., a Delaware corporation (the “Company”), and MARK S. RANGELL, an individual
resident of the State of Colorado (“Mr. Rangell”) as of September 5, 2006 (the
“Effective Date”).
W I T N E S S E T H:
     WHEREAS, Mr. Rangell was employed by the Company from December 1997 until
September 1, 2006, most recently as its Executive Vice President, Marketing and
Corporate Services, the terms of which employment were governed by an Employment
Agreement between Mr. Rangell and the Company dated February 10, 2005 (the
“Employment Agreement”); and
     WHEREAS, effective September 1, 2006, Mr. Rangell resigned from all officer
positions held by him with the Company and its affiliates and terminated his
employment relationship with each of the foregoing; and
     WHEREAS, the Company now desires to retain Mr. Rangell as a consultant so
that it may have the benefit of Mr. Rangell’s considerable experience with the
Company and its operations; and
     WHEREAS, the parties hereto wish to confirm and document this engagement
and to confirm certain other understandings relating to the termination of
Mr. Rangell’s employment;
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Termination of Employment.
          (a) Mr. Rangell’s resignation as an officer and employee of the
Company and the termination of his employment relationship was effective as of
September 1, 2006 (the “Termination Date”).
          (b) The parties acknowledge and agree that the Employment Agreement is
terminated and is of no further force or effect. Mr. Rangell acknowledges and
represents that except as to compensation payable under this Agreement, he has
received all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to him under the Employment Agreement or otherwise due to
him on account of his employment with the Company.
     2. Consulting Services.
          (a) For the period beginning immediately after the Termination Date
and ending December 31, 2006, unless earlier terminated pursuant to Section 7
hereof (the “Consulting Period”), the Company has retained Mr. Rangell as a
consultant to provide advisory services to the Company in respect of the
Company’s historical operations and activities with which Mr. Rangell has
extensive experience. Under no circumstances will Mr. Rangell be called upon to
consult on matters that relate to the Company’s future plans, in particular its
exploration of strategic alternatives announced August 31, 2006, it being
understood however that in connection with that process, Mr. Rangell may be
called upon to provide historical information relevant to current activities,
but will not otherwise be involved in any current activity.
          (b) Such services shall be rendered by Mr. Rangell upon the request of
the Company, at such specific times and locations as shall be mutually
determined from time to time by the Company and Mr. Rangell, not to exceed 10
hours per month. Time not used in one month may be carried to the next month,
but no longer. Should Mr. Rangell be called upon to provide greater than 10
hours in any one month, he will promptly notify the Company and will be paid at
the hourly rate in Section 3(a) below for such additional hours.
     3. Compensation.
          (a) For services to be rendered during the Consulting Period, the
Company will pay to Mr. Rangell a monthly retainer fee in the form of cash
compensation in the amount of $2,500 per month (or an hourly rate of $250). In
addition to such monthly retainer fee, the Company will reimburse Mr. Rangell
for all reasonable expenses incurred by him in rendering his services hereunder
so long as such expenses shall have been approved in

 



--------------------------------------------------------------------------------



 



advance by the Company. Mr. Rangell shall invoice the Company monthly for
services and provide original documentation.
          (b) Mr. Rangell is not an employee of the Company for any purpose
whatsoever, but is an independent contractor. The Company is interested only in
the results obtained by Mr. Rangell, who shall have sole control of the manner
and means of performing under this Agreement. The Company shall not have the
right to require Mr. Rangell to do anything, which would jeopardize the
relationship of independent contractor between the Company, and Mr. Rangell.
Mr. Rangell does not have, nor shall he hold himself out as having, any right,
power or authority to create any contract or obligation, either expressed or
implied, on behalf of, in the name of, or binding upon the Company, unless the
Company shall consent thereto in writing. Mr. Rangell shall be responsible for
filing all proper returns and other forms for his tax liabilities and
withholding obligations.
          (c) As an independent contractor, Mr. Rangell is solely responsible
for all taxes, withholdings, and other similar statutory obligations relating to
his services under this Agreement.
     4. Acknowledgments and Agreements. Mr. Rangell hereby acknowledges and
agrees that:
          (a) in performance of his duties as a consultant hereunder,
Mr. Rangell will no longer be in possession of material, non-public information
associated with the business of the Company;
          (b) any use by Mr. Rangell of any “Trade Secrets” or “Confidential
Information” (both, as hereinafter defined) that was known to Mr. Rangell prior
to his Termination Date is intended to inure to the exclusive benefit of the
Company, and any goodwill established thereby or associated therewith is
intended to inure to the exclusive benefit of the Company;
          (c) any disclosure or use of any Trade Secrets or Confidential
Information except as otherwise authorized by the Company in writing, or any
other violation of Sections 5 or 6 hereof would be wrongful and cause immediate,
significant, continuing and irreparable injury and damage to the Company that is
not fully compensable by monetary damages;
          (d) should Mr. Rangell breach any provision of Sections 5 or 6 hereof,
the Company shall be entitled to obtain immediate relief and remedies in a court
of competent jurisdiction (including, without limitation, damages, specific
performance, preliminary or permanent injunctive relief and an accounting for
all profits and benefits arising out of Mr. Rangell’s breach), cumulative of and
in addition to any other rights or remedies to which the Company may be
entitled, at law or in equity; and
          (e) the restrictions contained in Sections 5 and 6 hereof are
reasonable in scope, duration and geographic territory given the competitive
nature of the Company’s business and the potential injury and damage that may
result to the Company from a breach thereof.
     5. Confidentiality and Ownership of Work Product.
          (a) For purposes of this Agreement, “Confidential Information” means
any confidential, proprietary, business information or data belonging to or
pertaining to the Company that does not constitute a “Trade Secret” (as defined
under applicable law) and that is not generally known by or available through
legal means to the public or the Company’s competitors, including, without
limitation, information regarding the Company’s shareholders, clients, referral
sources and suppliers. Confidential Information does not include generic,
non-proprietary knowledge held by Mr. Rangell about the Company’s business or
clients, where such information can be derived from non-confidential sources or
where such information is generally known by persons with experience in the
Company’s industry comparable to that of Mr. Rangell.
          (b) Mr. Rangell shall exercise reasonable best efforts to ensure the
continued confidentiality of all Trade Secrets and Confidential Information of
the Company known by, disclosed to or made available to him prior to his
Termination Date. Mr. Rangell shall immediately notify the Company of any
unauthorized disclosure or use of any Trade Secrets or Confidential Information
of which he becomes aware. Mr. Rangell shall assist the Company, to the extent
reasonably necessary, in the procurement of or any protection of the Company’s
rights to or in any of the Trade Secrets or Confidential Information.
          (d) Any work product, property, data, documentation or information or
materials conceived, discovered, developed or created by Mr. Rangell pursuant to
his previous, current and ongoing relationship with, or engagement by, the
Company which constitute or are protected by patents, copyrights, trademarks,
service marks and trade secrets of the Company existing on the date hereof
(collectively, the “Work Product”) shall be owned

 



--------------------------------------------------------------------------------



 



exclusively by the Company. To the greatest extent possible, all Work Product
shall be deemed to be a “work made for hire” (as defined in the Copyright Act,
17 U.S.C.A. §§ 101 et seq., as amended) and owned exclusively by the Company.
Mr. Rangell hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest in or to any Work Product, including,
without limitation, all patents, copyrights, trademarks, service marks, trade
secrets and other intellectual property rights therein. Mr. Rangell agrees to
execute and deliver to the Company any transfers, assignments, documents or
other instruments, which the Company may deem necessary or appropriate, from
time to time, to vest complete title and ownership of all Work Product, and all
associated intellectual property and other rights, exclusively in the Company.
          (e) Upon the request of the Company, (i) Mr. Rangell shall take such
steps as the Company may reasonably request in order to transfer, disclose, and
give the Company the full benefit of any Work Product remaining in his
possession; and (ii) Mr. Rangell shall deliver to the Company all memoranda,
notes, records, drawings, manuals, disks and other documents and media,
regardless of form, that contain Work Product, Confidential Information or Trade
Secrets.
     6. Protective Covenants.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the following meanings and shall be applicable only during the term
of this Agreement:
               (i) "Business” shall mean the Company’s core business, as agreed
upon by the Company and Mr. Rangell.
               (ii) “Competitive Position” shall mean: (A) Mr. Rangell’s direct
or indirect equity ownership (excluding equity ownership of less than five
percent (5%) of any public company) or control of any portion of any entity
(other than the Company or a corporate affiliate of the Company) engaged, wholly
or partly, in the Business; (B) any employment, consulting, partnership,
advisory, directorship, agency, promotional or independent contractor
arrangement between Mr. Rangell and any entity (other than the Company) engaged,
wholly or partly, in the Business whereby Mr. Rangell is required to or does
perform services substantially similar to the services provided to the Company
as an employee or pursuant hereto and related to the Business on behalf of or
for the benefit of such an entity; or (C) Mr. Rangell’s performance of services
substantially similar to the Business for his own account and benefit (and not
at the direction of or for the benefit of the Company).
               (iii) "Client” shall mean an actual client or actively sought
prospective client of the Company during the term of Mr. Rangell’s employment or
engagement by the Company.
          (b) Noncompetition. Mr. Rangell covenants and agrees that he will not,
during the term of this Agreement hereunder, directly or indirectly, alone or in
conjunction with any other party, accept, enter into or take any action in
conjunction with or in furtherance of a Competitive Position.
          (c) Nonsolicitation of Clients. Mr. Rangell covenants and agrees that
he will not, during the term of this Agreement, directly or indirectly, alone or
in conjunction with any other party, solicit, divert or appropriate (or attempt
to do so) any Client for the purpose of providing the Client with services or
products competitive with those offered by the Company during the term of this
Agreement.
          (d) Nonsolicitation of Personnel. Mr. Rangell covenants and agrees
that he will not, during the term of this Agreement (except as directed to do so
by the Company), directly or indirectly, alone or in conjunction with any other
party, encourage or solicit (or attempt to do so) any employee, consultant,
contractor or other personnel of the Company to terminate, alter or lessen such
party’s affiliation with the Company or to violate the terms of any agreement or
understanding between such party and the Company.
     7. Term; Termination.
          (a) Term. The term of this Agreement shall commence on the Effective
Date (as defined below) and shall continue until December 31, 2006, unless
earlier terminated as set forth below. Upon any termination of this Agreement,
the Consulting Period shall also terminate.
          (b) Termination.
               (i) Death or Disability. This Agreement shall automatically and
immediately terminate upon the death of Mr. Rangell, or if he is unable to
perform the services hereunder for a period of 20 consecutive days.

 



--------------------------------------------------------------------------------



 



               (ii) Other. After November 5, 2006, either party to this
Agreement may terminate the agreement upon 30 days written notice.
     8. Waiver and Release.
          (a) In consideration of his engagement hereunder, Mr. Rangell hereby
waives and releases the Company from liability for all rights and claims,
whether or not they are presently known to exist, that Mr. Rangell has against
the Company or any of its subsidiaries relating in any way to Mr. Rangell’s
employment or separation from employment with the Company. This release shall
not be deemed a release of any claim that Mr. Rangell may have against the
Company arising out the Company’s breach of this Agreement. The rights and
claims which Mr. Rangell waives and releases in this Agreement include, to every
extent allowed by law, those arising under the Employee Retirement Income
Security Act of 1974, the Civil Rights Acts of 1866, 1871, 1964 and 1991, the
Fair Labor Standards Act, Rehabilitation Act of 1973, the Occupational Safety
and Health Act, the Veterans’ Reemployment Rights Act, the Uniformed Services
Employment and Reemployment Rights Act of 1994 (“USERRA”) and the Americans With
Disabilities Act.
          (b) Mr. Rangell also acknowledges that he is waiving and releasing any
rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. Mr. Rangell
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under ADEA after the Termination Date. Mr. Rangell
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Mr. Rangell was already entitled.
Mr. Rangell further acknowledges that he has been advised by this writing that

  (i)   he should consult with an attorney prior to executing this Release;    
(ii)   he has up to twenty-one (21) days within which to consider this Release;
    (iii)   he has seven (7) days following his execution of this Release to
revoke this Release;     (iv)   this Release shall not be effective until the
revocation period has expired; and     (v)   nothing in this Release prevents or
precludes Mr. Rangell from challenging or seeking a determination in good faith
of the validity of this waiver and release under ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.

          (c) Mr. Rangell waives and releases all similar rights and claims
under all other federal, state and local discrimination provisions and all other
statutory and common law causes of action relating in any way to his employment
or separation from employment with the Company, except for rights expressly set
forth or reserved in this Agreement. This release does not in any way impair
Mr. Rangell’s right to be indemnified to the fullest extent allowed by law or
the Bylaws of the Company for any acts or omissions relating to or arising out
of his employment with the Company.
     9. Survival. Notwithstanding any termination of this Agreement, the
provisions of Sections 4, 5, 6, 7, 8, 9, 11(d) and 11(g) hereof shall survive
and remain in full force and effect, as shall any other provision hereof that,
by its terms or reasonable interpretation thereof, sets forth obligations that
extend beyond the termination of this Agreement.
     10. Notices.
          (a) All notices provided for or required by this Agreement shall be in
writing and shall be delivered personally to the other designated party, or
mailed by certified or registered mail, return receipt requested, or delivered
by a recognized national overnight courier service, as follows:

         
 
  If to the Company:   Quovadx, Inc.
 
      7600 E. Orchard Road
 
      Suite 300S
 
      Greenwood Village, CO 80111
 
      Telephone: (800)723-3033
 
      Facsimile: (720)554-1786
 
      ATTENTION: Legal Department

 



--------------------------------------------------------------------------------



 



         
 
  If to Mr. Rangell:   Mr. Mark S. Rangell
 
      5731 Glenstone Drive
 
      Highlands Ranch, CO 80130
 
      Telephone: (303) 683-5866
 
      Facsimile: (303) 683-5865

          (b) Notices delivered pursuant to Section 10(a) hereof shall be deemed
given: at the time delivered, if personally delivered; three (3) business days
after being deposited in the mail, if mailed; and one (1) business day after
timely delivery to the courier, if by overnight courier service.
          (c) Either party hereto may change the address to which notice is to
be sent by written notice to the other party in accordance with the provisions
of this Section 9.
     11. Miscellaneous.
          (a) This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties hereto. No waiver,
termination or discharge of this Agreement, or any of the terms or provisions
hereof, shall be binding upon either party hereto unless confirmed in writing.
This Agreement may not be modified or amended, except by a writing executed by
both parties hereto. No waiver by either party hereto of any term or provision
of this Agreement or of any default hereunder shall affect such party’s rights
thereafter to enforce such term or provision or to exercise any right or remedy
in the event of any other default, whether or not similar.
          (b) This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.
          (c) Mr. Rangell may not assign this Agreement, in whole or in part,
without the prior written consent of the Company, and any attempted assignment
not in accordance herewith shall be null and void and of no force or effect.
          (d) This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
          (e) The headings contained herein are for the convenience of the
parties only and shall not be interpreted to limit or affect in any way the
meaning of the language contained in this Agreement.
          (f) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute the same Agreement. Any signature page of any such counterpart, or
any electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
telecopy or other facsimile transmission of any signature shall be deemed an
original and shall bind such party.
          (g) The unenforceability or invalidity of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions hereof, but such remaining provisions shall be construed and
interpreted in such a manner as to carry out fully the intent of the parties
hereto; provided, however, that should any judicial body interpreting this
Agreement deem any provision hereof to be unreasonably broad in time, territory,
scope or otherwise, it is the intent and desire of the parties hereto that such
judicial body, to the greatest extent possible, reduce the breadth of such
provision to the maximum legally allowable parameters rather than deeming such
provision totally unenforceable or invalid.
          (h) This Agreement shall not be construed more strongly against either
party hereto, regardless of which party is responsible for its preparation.
          (i) Upon the reasonable request of the other party, each party hereto
agrees to take any and all actions, including, without limitation, the execution
of certificates, documents or instruments, necessary or appropriate to give
effect to the terms and conditions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Agreement on the respective dates
set forth below.

             
 
           
 
      QUOVADX, INC.    
 
           
Date: September 5, 2006
  By:   /s/ Harvey A. Wagner    
 
           
 
      Name: Harvey A. Wagner    
 
      Title: President and Chief Executive Officer    
 
           
 
      “Mr. Rangell”    
 
           
Date: September 5, 2006
      /s/ Mark S. Rangell    
 
           
 
      Mark S. Rangell    

 